Fourth Court of Appeals
                                San Antonio, Texas

                                    JUDGMENT
                                  No. 04-15-00593-CR

                             Michael Isaac VILLARREAL,
                                       Appellant

                                           v.

                                 The STATE of Texas,


                From the County Court at Law No. 15, Bexar County, Texas
                                 Trial Court No. 419099
                       Honorable Robert Behrens, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 5, 2016.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice